Citation Nr: 1749278	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-34 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Ann B. Steinhardt, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and T. V.



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1965 to June 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran passed away in October 2003.  The appellant has been recognized as the Veteran's surviving spouse.  See Administrative Decision dated in September 2013.

In August 2017, the appellant testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

Following receipt of the substantive appeal, the appellant submitted additional evidence and did not request initial Agency of Original Jurisdiction (AOJ) consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 U.S.C.A. § 7105(e) (West 2014).


FINDINGS OF FACT

1.  The Veteran passed away in October 2003; his death certificate lists as the cause of death lung carcinoma.

2.  Service connection was not in effect for any disability at the time of the Veteran's death.

3.  The evidence of record does not demonstrate that it is at least as likely as not that the Veteran's cause of death was related to his active military service, to include as due to in-service exposure to herbicide agents.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, and 3.326(a) (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In claims for entitlement to service connection for the cause of a Veteran's death, section 5103(a) notice must include (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a service connection cause of death claim based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a claim for such benefits based on a disability not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In this case, VA's duty to notify was satisfied by a letter dated in July 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the appellant has also been satisfied in this case.  The record includes the Veteran's service treatment records, service personnel records, relevant VA and private treatment records, and lay statements submitted by the appellant and others.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The duty to assist also includes the provision of a VA opinion when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  However, in this case a medical opinion is not necessary because there are no issues remaining that must be addressed by a competent medical source prior to deciding the claim.

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Other Due Process Considerations

As noted in the Introduction, the appellant was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in August 2017.  At the hearing, the VLJ asked the appellant specific questions concerning the symptoms of and treatment for the Veteran's lung carcinoma, as well as questions regarding the circumstances of the Veteran's active service.  In addition, the VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the appellant or her representative.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the representative nor the appellant has suggested any deficiency in the conduct of the hearing.  See Scott, 789 F.3d 1375; Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Legal Criteria

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312.  To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active military service was the principal or contributory cause of death.  38 C.F.R. § 3.312.  For a disability to constitute the principal cause of death, it must be one of the immediate or underlying causes of death or must be etiologically related to the cause of death.  For a disability to be a contributory cause of death, it must have contributed substantially or materially to cause death; combined to cause death; or aided or lent assistance to the production of death.  It is not sufficient to show that a service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection between the service-connected disability and the veteran's death.  38 C.F.R. § 3.312(b), (c).

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for a disability, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, certain diseases, to include respiratory cancers, may be presumed to have been incurred in service where a veteran was exposed to herbicide agents, such as Agent Orange, while on active service, even when there is no evidence of such a disease during the period of service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Generally, the regulation applies where an enumerated disease becomes manifest to a compensable degree at any time after active service.  38 C.F.R. § 3.307(a)(6)(ii).  Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).  Exposure to herbicide agents may also be presumed under certain circumstances for veterans who served in the Korean DMZ or operated, maintained, or served onboard C-123 aircraft.  38 C.F.R. § 3.307(a)(6)(iv) and (v).

In this case, the record shows that the Veteran was denied entitlement to service connection for lung cancer, claimed as due to exposure to herbicide agents or to ionizing radiation, during his lifetime.  See rating decisions dated in July 2002 and December 2002.  However, issues involved in a survivor's claim for death benefits will be decided without regard to any prior disposition of those issues during the Veteran's lifetime.  38 C.F.R. § 20.1106.

Analysis

The appellant contends that the Veteran died of lung cancer that was attributable to his in-service exposure to herbicide agents during the Vietnam Era.  Specifically, she asserted at the August 2017 Board hearing that the Veteran "was in Vietnam, to my knowledge.  He went to Okinawa, different other cities over there, where we believe he contracted the Agent Orange."  She further testified that she noticed changes in the Veteran's health and behavior after his separation from active service and that the Veteran "mentioned Agent Orange, but he said something happened over there, but he couldn't remember what it was."  The appellant and her representative also suggested that the Veteran may have been exposed to herbicide agents through contact with people and equipment returning from Vietnam.

The Veteran's death certificate shows that he passed away in October 2003.  The certificate lists lung carcinoma as the cause of death.  It does not list any contributory causes of death.  Service connection was not in effect for any disability at the time of the Veteran's death.

The Veteran's service treatment records and service personnel records are absent for any indication that the Veteran had active service in Vietnam.  The service treatment records show service in Okinawa, Japan, but not in Vietnam.  A DA Form 20, Enlisted Qualification Record, contained in the service personnel records shows foreign service in Okinawa, but in not Vietnam.  The Veteran's DD Form 214 reflects that the Veteran served as a medical specialist and that he had foreign service, but does not show medals, badges, other decorations, or any other indication of service in Vietnam or the Korean DMZ, or that the Veteran operated, maintained, or served onboard C-123 aircraft.  In his claim for entitlement to service connection for lung cancer, the Veteran did not indicate that he served in Vietnam.  Rather, he alleged exposure to herbicide agents in Okinawa, Taipei, and Taiwan.  See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received in April 2002.  A Personal Information Exchange System (PIES) O36 request to furnish any documents showing exposure to herbicides submitted in May 2002 garnered a response that there are no records of exposure to herbicides.  See VA Form 3101 Print, Request for Information, dated in June 2002.

Accordingly, the Board finds that the only evidence of record indicating that the Veteran had service in Vietnam is the appellant's vague assertions, to include her testimony at the August 2017 Board hearing that the Veteran "was in Vietnam, to my knowledge."  She has not provided any further details about the Veteran's alleged service in Vietnam, such as the dates and locations of Vietnam service or the unit the Veteran' served with while in Vietnam.  Given the vague nature of the appellant's assertion, the fact that the Veteran did not contend during his lifetime that he served in Vietnam, and the fact that the evidence of record, to include the Veteran's service treatment records and service personnel records, does not substantiate the appellant's assertions, the Board finds the assertion not to be entitled to probative weight.  As such, the Board concludes that the evidence does not show that the Veteran had service in Vietnam.  It also does not show service under other circumstances that would allow presumption of exposure to herbicide agents.  Therefore, the record does not show that exposure to herbicide agents may be presumed or that service connection for the cause of the Veteran's cause of death is warranted on a presumptive basis under 38 C.F.R. §§ 3.307(a)(6) and 3.309(e).

Notwithstanding the presumptive provisions, a claimant is not precluded from establishing service connection with proof of actual exposure to herbicide agents or with proof of direct causation.  Stefl v. Nicolson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  However, in this case, there is no probative evidence of actual exposure to herbicide agents.  The Veteran in his claim for service connection for lung cancer, he did not specify the time and mode of exposure to herbicide agents.  He merely stated that it occurred while he was in Okinawa.  The appellant's testimony at the August 2017 Board hearing that the Veteran "mentioned Agent Orange, but he said something happened over there, but he couldn't remember what it was" and other statements in the record asserting that the Veteran was exposed to herbicide agents are vague and speculative, as are the statements suggesting that the Veteran may have been exposed to herbicide agents through contact with people and equipment returning from Vietnam.  Given the lack of detail as to the time, place, and mode of actual exposure to herbicide agents, the Board finds that the statements from the Veteran and the appellant are not entitled to any probative weight.  They therefore do not establish that the Veteran was actually exposed to herbicide agents such that service connection for the cause of the Veteran's death is warranted.

The Board acknowledges that the Veteran underwent an Agent Orange Registration Examination in April 2002, and that the physician who conducted the examination noted that the Veteran's adenocarcinoma of the lung was "attributable to agent orange".  However, the note does not constitute evidence that the Veteran was actually exposed to herbicide agents.  Moreover, whether the Veteran was exposed to herbicide agents is an issue of fact and not a medical issue.  Therefore, the Board does not attribute any particular significance to the note merely because it was transcribed by a medical source.  Cf. LeShore v. Brown, 8 Vet. App. 406 (1995) (a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional).  In view of the foregoing, the Board concludes that there is no probative evidence of record showing that the Veteran was actually exposed to herbicide agents during his active service.

As to direct service connection, the Veteran's service treatment records are absent for evidence of complaint of or treatment for cancer, tumors, or respiratory disabilities.  A report of medical examination for separation from active service dated in April 1967 shows that the Veteran's skin evaluation was abnormal for a tattoo on the left arm, but all other systems were normal upon clinical evaluation.  On a report of medical history for separation from active service dated in April 1967, the Veteran denied respiratory symptoms and tumor, growth, cyst, or cancer.  Thus, the evidence does not show that the Veteran's cause of death was diagnosed during his active service such that direct service connection is warranted.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In this case, the record does not show that the Veteran was diagnosed with lung carcinoma until several decades after his active service.  The appellant has not contended that the Veteran's lung carcinoma was causally or etiologically related to any aspect of his active service other than the alleged exposure to herbicide agents.  Furthermore, there is no competent evidence of record causally or etiologically linking the Veteran's lung carcinoma to an in-service injury, disease, or evidence.  Therefore, there is no indication that service connection for the cause of the Veteran's death is warranted under 38 C.F.R. § 3.303(d).

Finally, the Board acknowledges that the appellant, through her representative, testified at the August 2017 Board hearing that the Veteran's lung carcinoma may have been caused by exposure to asbestos while employed at a VA hospital.  The Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  There is no provision of law that provides for entitlement to service-connected compensation based on injuries or diseases sustained due to civilian employment at a VA care facility.  The Board has no jurisdiction over what appears to be a Federal workman's compensation type of claim.  The Board is without authority to grant benefits out of equity.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Therefore, the Board cannot grant entitlement to service connection for the cause of the Veteran's death based on the employment at a VA hospital.

Based on the foregoing, the Board finds that the evidence of record does not demonstrate that it is at least as likely as not that the Veteran's cause of death was related to his active service, to include as due to in-service exposure to herbicide agents.  In reaching the above conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


